DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,the prior art does not disclose “arranging multiple semiconductor chips over the first preformed polymer form in multiple recesses of the first preformed polymer form” and “wherein the attached preformed polymer forms form the semiconductor panel encapsulating the semiconductor chips” in combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “attaching a second preformed polymer form to the first preformed polymer form, wherein the semiconductor chips are arranged between the attached preformed polymer forms, wherein the attached preformed polymer forms form the semiconductor panel encapsulating the semiconductor chips, and wherein attaching the second preformed polymer form comprises-arranging through- holes of the second preformed polymer form over electrical contacts of the semiconductor chips” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “arranging multiple semiconductor chips over the first preformed polymer form; attaching a second preformed polymer form to the first preformed polymer form; and before attaching the 
Regarding claim 16, the prior art does not disclose “a semiconductor chip arranged between the attached preformed polymer forms,-; and an electrically conductive layer arranged between the preformed polymer forms, wherein the attached preformed polymer forms form a semiconductor package encapsulating the semiconductor chip” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899